Order denying motion of corporate defendants for a bill of particulars affirmed, with ten dollars costs and disbursements, with leave to renew the motion, if so advised, on completion of the examination of defendants as allowed in the companion appeal [Griffin Mfg. Co., Inc., v. Gold Dust Corp. (No. 2), 245 App. Div. 385], decided herewith. If such examination is had and completed under the conditions allowed, it is likely that no bill of particulars will be necessary. Lazansky, P. J., Scudder, Tompkins, Davis and Johnston, JJ., concur.